
	
		III
		110th CONGRESS
		2d Session
		S. RES. 603
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Nelson of Florida
			 (for himself, Mr. Smith,
			 Mr. Cardin, Mr.
			 Coleman, and Mr. Menendez)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  restitution of or compensation for property seized during the Nazi and
		  Communist eras.
	
	
		Whereas many East European countries were dominated for
			 parts of the last century by Nazi or Communist regimes, without the consent of
			 their people;
		Whereas victims of Nazi persecution included individuals
			 persecuted or targeted for persecution by the Nazi or Nazi-allied governments
			 based on their religious, ethnic, or cultural identity, political beliefs,
			 sexual orientation, or disability;
		Whereas the Nazi regime and the authoritarian and
			 totalitarian regimes that emerged in Eastern Europe after World War II
			 perpetuated the wrongful and unjust confiscation of property belonging to the
			 victims of Nazi persecution, including real property, personal property, and
			 financial assets;
		Whereas communal and religious property was an early
			 target of the Nazi regime and, by expropriating churches, synagogues and other
			 community-controlled property, the Nazis denied religious communities the
			 temporal facilities that held those communities together;
		Whereas, after World War II, Communist regimes expanded
			 the systematic expropriation of communal and religious property in an effort to
			 eliminate the influence of religion;
		Whereas many insurance companies that issued policies in
			 pre-World War II Eastern Europe were nationalized or had their subsidiary
			 assets nationalized by Communist regimes;
		Whereas such nationalized companies and those with
			 nationalized subsidiaries have generally not paid the proceeds or compensation
			 due on pre-war policies, because control of those companies or their East
			 European subsidiaries had passed to the government;
		Whereas East European countries involved in these
			 nationalizations have not participated in a compensation process for
			 Holocaust-era insurance policies for victims of Nazi persecution;
		Whereas the protection of and respect for private property
			 rights is a basic principle for all democratic governments that operate
			 according to the rule of law;
		Whereas the rule of law and democratic norms require that
			 the activity of governments and their administrative agencies be exercised in
			 accordance with the laws passed by their parliaments or legislatures and such
			 laws themselves must be consistent with international human rights
			 standards;
		Whereas the Paris Declaration of the Organization for
			 Security and Cooperation in Europe (OSCE) Parliamentary Assembly in July 2001
			 noted that the process of restitution, compensation, and material reparation of
			 victims of Nazi persecution has not been pursued with the same degree of
			 comprehensiveness by all of the OSCE participating States;
		Whereas the OSCE participating States have agreed to
			 achieve or maintain full recognition and protection of all types of property,
			 including private property and the right to prompt, just, and effective
			 compensation for the private property that is taken for public use;
		Whereas the OSCE Parliamentary Assembly has called on the
			 OSCE participating States to ensure that they implement appropriate legislation
			 to secure the restitution of or compensation for property losses of victims of
			 Nazi persecution and property losses of communal organizations and institutions
			 during the Nazi era, irrespective of the current citizenship or place of
			 residence of victims or their heirs or the relevant successor to communal
			 property;
		Whereas Congress passed resolutions in the 104th and 105th
			 Congresses that emphasized the longstanding support of the United States for
			 the restitution of or compensation for property wrongly confiscated during the
			 Nazi or Communist eras;
		Whereas certain post-Communist countries in Europe have
			 taken steps toward compensating victims of Nazi persecution whose property was
			 confiscated by the Nazis or their allies or collaborators during World War II
			 or subsequently seized by Communist governments after World War II;
		Whereas, at the 1998 Washington Conference on
			 Holocaust-Era Assets, 44 countries adopted Principles on Nazi-Confiscated Art
			 to guide the restitution of looted artwork and cultural property;
		Whereas the Government of Lithuania has promised to adopt
			 an effective legal framework to provide for the restitution of or compensation
			 for wrongly confiscated communal property, but so far has not done so;
		Whereas successive governments in Poland have promised to
			 adopt an effective general property compensation law, but so far the current
			 Government of Poland has not adopted one;
		Whereas the legislation providing for the restitution of
			 or compensation for wrongly confiscated property in Europe has, in various
			 instances, not always been implemented in an effective, transparent, and timely
			 manner;
		Whereas such legislation is of the utmost importance in
			 returning or compensating property wrongfully seized by totalitarian or
			 authoritarian governments to its rightful owners;
		Whereas compensation and restitution programs can never
			 bring back to Holocaust survivors what was taken from them, or in any way make
			 up for their suffering; and
		Whereas there are Holocaust survivors, now in the twilight
			 of their lives, who are impoverished and in urgent need of assistance, lacking
			 the resources to support basic needs, including adequate shelter, food, or
			 medical care: Now, therefore, be it
		
	
		That the Senate—
			(1)appreciates the
			 efforts of those countries in Europe that have enacted legislation for the
			 restitution of or compensation for private, communal, and religious property
			 wrongly confiscated during the Nazi or Communist eras, and urges each of those
			 countries to ensure that the legislation is effectively and justly
			 implemented;
			(2)welcomes the
			 efforts of many post-Communist countries to address the complex and difficult
			 question of the status of confiscated properties, and urges those countries to
			 ensure that their restitution or compensation programs are implemented in a
			 timely, non-discriminatory manner;
			(3)urges the
			 Government of Poland and the governments of other countries in Europe that have
			 not already done so to immediately enact fair, comprehensive, and just
			 legislation so that victims of Nazi persecution (or the heirs of such persons)
			 who had their private property looted and wrongly confiscated by the Nazis
			 during World War II and in turn seized by a Communist government are able to
			 obtain either restitution of their property or, where restitution is not
			 possible, fair compensation;
			(4)urges the
			 Government of Lithuania and the governments of other countries in Europe that
			 have not already done so to immediately enact fair, comprehensive, and just
			 legislation so that communities that had communal and religious property looted
			 and wrongly confiscated by the Nazis during World War II and in turn seized by
			 a Communist government (or the relevant successors to the communal and
			 religious property or the relevant foundations) are able to obtain either
			 restitution of their property or, where restitution is not possible, fair
			 compensation;
			(5)urges the
			 countries of Europe which have not already done so to ensure that all such
			 restitution and compensation legislation is established in accordance with
			 principles of justice and provides a simple, transparent, and prompt process,
			 so that it results in a tangible benefit to those surviving victims of Nazi
			 persecution who suffered from the unjust confiscation of their property, many
			 of whom are well into their senior years;
			(6)calls on the
			 President and the Secretary of State to engage in an open dialogue with leaders
			 of those countries which have not already enacted such legislation to support
			 the adoption of legislation requiring the fair, comprehensive, and
			 nondiscriminatory restitution of or compensation for private, communal, and
			 religious property that was seized and confiscated during the Nazi and
			 Communist eras; and
			(7)welcomes a
			 country in Europe to host in 2009 a follow-up international conference a decade
			 after the Washington Conference on Holocaust-Era Assets, for governments and
			 non-governmental organizations, which would—
				(A)address the
			 issues of restitution of or compensation for real property, personal property
			 (including art and cultural property), and financial assets wrongly confiscated
			 by the Nazis and their allies or collaborators and the subsequent wrongful
			 confiscations by Communist regimes; and
				(B)review issues
			 related to the opening of archives and the work of historical commissions,
			 review progress made, and focus on the next steps required on these
			 issues.
				
